Title: James Madison to Reynolds Chapman, April 1836
From: Madison, James
To: Chapman, Reynolds


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        I have just recd. your letter, in which you say that according to information, to be relied on, one of the
                            Candidates for the Senatorial District, had publickly asserted that I favoured his Election; and that it was doing injury
                            to the other Candidate. Having declined interfering in the existing political contests, and elections, for reasons
                            sufficiently obvious, in my aged and decrepid condition, to which, might be added, the chequered state of parties, and the
                            intermingled opinions, and views in each, I must say, that the assertion if made, is wholy founded in error, however that
                            may have happened.
                        
                            
                                
                            
                        
                    